DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 and 15-17 are directed to an invention non-elected without traverse in the reply filed on 7/7/2021. Applicant should cancel the noted claims.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0023], line 4, “12” should be replaced with --16--. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 5, 12, and 18 are objected to because of the following informalities:  
In claim 1, line 2, “comprising;” should be replaced with --comprising:--.
Claims 2, 4, 5, and 12 are objected to due to their dependencies upon claim 1.
In claim 18, line 2, “comprising;” should be replaced with --comprising:--.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 7,584,818).

Regarding claim 18, Choi et al. discloses an absolute encoder for determining a rotation amount of a main spindle (element 611, Fig. 6) that rotates a plurality of revolutions (see col. 3, lines 57-67), the absolute encoder comprising: a first drive gear (see annotated Fig. 6 below) configured to rotate in accordance with rotation of the main spindle; a first driven gear (see annotated Fig. 6 below) that engages with the first drive gear; an intermediate rotating body (element 102, Fig. 6) attached to the first driven gear; a second drive gear (element 615, Fig. 6) configured to rotate via the intermediate rotating body in accordance with rotation of the first driven gear; a second driven gear (element 617, Fig. 6) that engages with the second drive gear; and an angular sensor .

    PNG
    media_image1.png
    542
    691
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 2, 4, 5, and 12 are allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/12/2021